16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jufreda J. WALKER, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-1494.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 12, 1993.Jan. 27, 1994.

On Petitioner for Review of an Order of the Immigration and Naturalization Service.
Jufreda J. Walker, petitioner pro se.
Richard Michael Evans, Stewart Deutsch, United States Department of Justice, Washington, DC, for respondent.
I.N.S.
DISMISSED.
Before WILKINSON, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Jufreda Walker appeals from a decision of the Board of Immigration Appeals (BIA) finding her deportable and denying relief from deportation.  Our review of the record and the Board's decision discloses that this appeal is without merit.  Accordingly, we deny Walker's motion to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

DISMISSED


*
 In view of our disposition of this appeal, Walker's motions for oral argument and appointment of counsel are denied.  We note that we have considered all of Walker's supplementary materials in arriving at our disposition